Douglas, J.,
dissenting. I respectfully dissent. The decision of the majority will permit a continuation of the efforts of appellants at frustrating and avoiding the consequences of their agreement to purchase the property in question. In accordance with law, the appellee commissioners advertised for bids. The appellants submitted a bid and their bid was accepted. It is obvious that intervening circumstances have caused appellants to change their minds, but such events should not be permitted to summarily do away with their legal obligations pursuant to the contract which came into effect immediately upon the acceptance of the bid by the county commissioners.
In affirming the well-reasoned opinion of the trial court, the court of appeals did so in language that cannot be improved upon, to wit:
“It is the standard procedure in Ohio for the party, who is entitled to an entry of satisfaction of a judgment rendered against him, to obtain an order for such entry on motion and proof of payments. Edwards v. Passarelli Bros. Automotive Service, Inc. (1966), 8 Ohio St. 2d 6 [37 O.O.2d 298]. The burden was upon the movants in this case to prove to the satisfaction of the court that the previous judgment entered by the court had been satisfied. The bare-bones facts of an agreement, along with a purchase agreement, is [sic] not tantamount to satisfaction of the judgment. The replacement of an abiding and final judgment, by an executory contract, certainly does not amount to satisfaction of the judgment unless and until all of the conditions of the replacement contract are met.”
I would affirm the judgment of the court of appeals and put an end to this charade. Upon payment, by appellants, of the sum due, the appellee will transfer the property free and clear of encumbrance and in accordance with the parties’ original agreement.
Parrino and Locher, JJ., concur in the foregoing dissenting opinion.